UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3757 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. - Dreyfus California AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus California AMT-Free Municipal Bond Fund SEMIANNUAL REPORT November 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 34 Notes to Financial Statements 43 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus California AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus California AMT-Free Municipal Bond Fund covering the six-month period from June 1, 2010, through November 30, 2010. Municipal bonds delivered respectable returns during the reporting period, despite periodic bouts of volatility  most notably as we write this Letter  stemming from economic uncertainty and year-end technical factors which affect the municipal bond markets. Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Stubbornly high levels of unemployment, lower revenue streams and persistent weakness in housing markets continue to weigh on domestic economic activity, putting pressure on the fiscal conditions of many state and local governments. Yet, municipal bond prices were supported by positive supply-and-demand dynamics and robust demand from investors seeking alternatives to low-yielding money market funds. We are cautiously optimistic regarding economic and market prospects in 2011. A weaker U.S. dollar is likely to support exports and limit imports and residential construction appears set to begin recovering from depressed levels. However, some state and local municipalities continue to face budget shortfalls as a result of the current subpar economic recovery. So is your portfolio positioned accordingly? Talk with your financial advisor, who can help you evaluate your portfolio investments given these recent market events to help meet, and possibly adjust, your individual tax-exempt investment needs and future capital goals. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2010, through November 30, 2010, as provided by Jeffrey B. Burger and James Welch, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2010, Dreyfus California AMT-Free Municipal Bond Funds Class A, B, C, I and Z shares achieved total returns of 0.03%, 0.32%, 0.36%, 0.09% and 0.08%, respectively. 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 1.11% for the same period. 2 Municipal bonds encountered heightened volatility over the reporting periods second half in anticipation of changing supply-and-demand dynamics. However, bouts of market weakness were not enough to fully offset the benefits of an earlier rally. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and California state income taxes as is consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and California state personal income taxes.The fund also seeks to provide income exempt from the federal Alternative Minimum Tax. The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (junk bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the funds portfolio normally exceeds 10 years, but the funds average portfolio maturity is not restricted. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. Market Reversed Course as Technical Influences Changed The U.S. economic rebound persisted during the reporting period, but the pace of recovery remained slower than historical averages. Early in the reporting period, investors continued to digest recent economic developments, including a sovereign debt crisis in Europe and high unemployment in the United States. California in particular has struggled with fiscal pressures in the aftermath of the recession, experiencing significant deterioration of its finances. In this environment, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0% and 0.25%. In addition, the Fed later announced its intention to stimulate credit markets with a new round of quantitative easing through massive purchases of U.S.Treasury securities. Municipal bonds encountered heightened volatility when market dynamics began to change in the late summer. Supply-and-demand dynamics had been favorable as the federally subsidized Build America Bonds program shifted a substantial portion of new issuance to the taxable bond market, but it became clearer in the fall that the program probably would be allowed to expire at the end of the calendar year. Consequently, investors began to sell longer-maturity municipal bonds in anticipation of a more ample supply of securities in 2011. By the end of November, the market had given back all of the reporting periods previous gains. Quality Bias Dampened Relative Returns Although the fund attempted to maintain a generally market-neutral duration posture, the enhanced sensitivity of some of the funds holdings to changing interest rates  the result of their structural characteristics  detracted from the funds relative performance overall. The fund received more positive results from its emphasis on bonds with intermediate-term maturities, where yield differences were relatively steep. The fund also lagged market averages due to its bias toward high-quality bonds at a time when lower-rated securities fared better.We focused 4 mainly on investment-grade bonds backed by dedicated revenues, including those from hospitals and essential municipal services such as water and sewer facilities.While these traditionally defensive securities helped cushion periodic market declines, they provided less robust income returns than their lower-rated counterparts. Weathering a Period of Transition While we expect the U.S. economic recovery to persist, recent municipal bond market behavior suggests that we may see heightened volatility during the transition to a more robust supply of newly issued bonds in 2011. In addition, we believe that many states and municipalities, including California, will continue to struggle with budget pressures.Therefore, we expect the municipal bond market to begin responding more to fundamental factors than to technical influences. To reduce the risks of interest-rate volatility over the near term, we recently have taken steps to move the funds structural characteristics closer to those of the benchmark. We are more optimistic over the longer term. Demand for municipal bonds seems likely to stay robust as investors respond to higher state taxes and possible federal income tax increases down the road. December 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Z (which is closed to new investors) are not subject to any initial or deferred sales charges. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-California residents. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund from June 1, 2010 to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.61 $ 7.36 $ 8.56 $ 3.31 $ 3.56 Ending value (after expenses) $999.70 $996.80 $996.40 $1,000.90 $1,000.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.66 $ 7.44 $ 8.64 $ 3.35 $ 3.60 Ending value (after expenses) $1,020.46 $1,017.70 $1,016.50 $1,021.76 $1,021.51  Expenses are equal to the funds annualized expense ratio of .92% for Class A, 1.47% for Class B, 1.71% for Class C, .66% for Class I and .71% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.2% Rate (%) Date Amount ($) Value ($) California91.0% ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 5.50 4/1/21 3,500,000 3,532,445 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,060,960 Alameda Corridor Transportation Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 10/1/16 2,000,000 2,013,600 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 19,043,359 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 15,000,000 15,076,800 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.50 4/1/43 11,720,000 12,159,148 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,524,847 California, Economic Recovery Bonds 5.00 7/1/20 10,000,000 10,987,100 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 15,058,800 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 4,660,740 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 33,153,000 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 10,117,700 California, GO (Various Purpose) 5.50 3/1/40 20,000,000 20,062,800 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 8,530,000 8,532,815 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 8,301,075 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 8,039,775 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 12,357,132 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 225,000 a 236,828 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 6/30/23 135,000 164,460 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 172,026 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 14,125,000 13,455,475 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 9,500,000 9,930,445 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 894,751 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,021,280 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 5,965,827 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 9,500,000 9,230,770 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,309,120 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,513,448 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; National Public Finance Guarantee Corp.) 5.35 8/15/28 2,290,000 2,294,053 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 15,592,870 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 22,201,344 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,001,460 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 4.00 12/1/11 2,380,000 2,458,611 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,363,292 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 10,000,000 11,326,800 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 5,421,570 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 7,173,900 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 13,000,000 14,368,640 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,761,564 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 5,000,000 5,395,750 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 5,250,000 a 5,734,312 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,599,532 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,146,500 California State University Trustees, Systemwide Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/26 10,485,000 10,802,276 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 17,885,000 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,380,000 6,768,346 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,168,900 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,127,650 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 3,796,125 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 11,234,585 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 7,740,105 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 10,770,000 9,316,912 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 8,331,840 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,567,500 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,299,154 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 14,000,000 14,422,520 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,489,965 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 15,667,046 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/36 14,355,000 14,477,305 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 10,000,000 9,247,700 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 4,445,235 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,639,368 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/24 2,075,000 2,103,262 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,080,750 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 1,640,700 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 10,000,000 c 2,374,200 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Chino Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/30 10,000,000 10,206,500 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,565,000 d 13,170,480 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 13,346,453 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 11,325,000 11,325,793 Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 5.50 9/1/32 13,800,000 13,549,806 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 11,066,323 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,604,510 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/15/12 4,550,000 4,570,930 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 1,939,160 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,560,900 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,666,505 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 24,160,000 20,374,370 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 7,423,900 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 14,770,000 a 16,847,844 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 2,665,950 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 2,605,923 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 2,510,069 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 1,283,145 Kaweah Delta Health Care District, Revenue (Prerefunded) 6.00 8/1/12 9,000,000 a 9,973,080 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 a 1,291,838 Los Angeles, Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/32 5,050,000 5,085,350 Los Angeles, Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 4.75 6/1/35 7,800,000 7,683,390 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 16,689,996 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 24,859,750 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 28,191,510 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,492,720 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,159,150 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 c 2,594,734 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 2,769,872 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,869,875 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 851,865 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 502,268 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 30,347,592 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Oakland Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 14,775,000 15,041,984 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 3,091,400 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 5,641,020 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 1,029,850 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 2,877,840 Rancho California Water District Financing Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/28 8,965,000 9,179,443 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/25 7,485,000 7,493,608 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 a 12,106,935 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,302,859 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,232,062 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,063,107 Sacramento County, Airport System Senior Revenue 5.00 7/1/40 5,000,000 4,893,950 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 10,845,000 11,184,774 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 5,360,000 5,764,251 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,596,800 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,070,595 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 8,275,587 San Diego County Regional Airport Authority, Revenue 5.00 7/1/34 6,000,000 5,909,880 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 8,045,000 8,396,406 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 6,390,480 San Diego Public Facilities Financing Authority, Water Revenue 5.13 8/1/29 6,470,000 6,778,554 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,465,000 1,632,816 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/21 1,000,000 1,058,450 TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,192,440 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 11,000,000 11,669,680 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 14,163,986 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 293,740 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 260,640 Santa Rosa, Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/24 5,110,000 5,432,032 Sequoia Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,695,000 2,814,901 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District, GO Bond) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/27 6,500,000 6,804,460 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 8,035,297 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/27 5,830,000 6,112,580 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,272,435 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,306,288 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/30 2,250,000 2,314,643 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 12,253,816 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 14,432,190 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 15,249,800 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,940,000 1,735,039 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 2,844,300 Torrance Redevelopment Agency, Tax Allocation Revenue 5.63 9/1/28 500,000 446,285 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 8,545,360 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 5,898,298 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 8,456,655 TheFund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) University of California Regents, General Revenue 5.25 5/15/28 10,000,000 10,750,000 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 8,926,240 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 11,147,300 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/17 5,490,000 6,182,179 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/22 11,325,000 12,607,217 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 c 590,320 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) (Prerefunded) 5.75 6/1/12 1,090,000 a 1,185,658 U.S. Related7.2% Government of Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 2,891,182 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 2,035,720 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 6,025,746 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 5,097,850 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 8,000,000 7,916,640 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 10,159,100 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 3,000,000 3,457,920 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,750,000 4,990,350 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 10,513,650 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,623,675 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,022,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 4,500,000 4,887,720 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,500,000 7,924,575 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 9,853,900 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 2,840,000 3,521,259 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 4,984,100 Total Long-Term Municipal Investments (cost $1,213,880,645) TheFund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments.5% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.24 12/1/10 5,200,000 e 5,200,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.28 12/1/10 1,300,000 e 1,300,000 Total Short-Term Municipal Investments (cost $6,500,000) Total Investments (cost $1,220,380,645) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, this security had a market value of $7,173,900 or 0.6% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand noterate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 22 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance TheFund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 17.6 AA Aa AA 34.3 A A A 31.7 BBB Baa BBB 14.0 F1 MIG1/P1 SP1/A1 .5 Not Rated f Not Rated f Not Rated f 1.9  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 1,220,380,645 1,242,467,486 Cash 8,833,665 Interest receivable 18,919,898 Receivable for shares of Common Stock subscribed 415,885 Prepaid expenses 39,471 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 756,881 Payable for investment securities purchased 10,094,500 Payable for shares of Common Stock redeemed 992,066 Accrued expenses 126,884 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,254,534,302 Accumulated undistributed investmnet incomenet 146,207 Accumulated net realized gain (loss) on investments (18,061,276) Accumulated net unrealized appreciation (depreciation) on investments 22,086,841 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 120,210,125 736,680 10,329,544 41,008,857 1,086,420,868 Shares Outstanding 8,439,459 51,726 725,468 2,880,954 76,284,775 Net Asset Value Per Share ($) See notes to financial statements. TheFund 25 STATEMENT OF OPERATIONS Six Months Ended November 30, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 3,992,771 Shareholder servicing costsNote 3(c) 624,966 Directors fees and expensesNote 3(d) 62,449 Custodian feesNote 3(c) 43,361 Registration fees 36,466 Professional fees 46,578 Distribution feesNote 3(b) 40,557 Prospectus and shareholders reports 15,927 Loan commitment feesNote 2 786 Miscellaneous 32,379 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (810) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 6,950,868 Net unrealized appreciation (depreciation) on investments (30,582,177) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 a Operations ($): Investment incomenet 26,821,703 55,789,602 Net realized gain (loss) on investments 6,950,868 (16,672,613) Net unrealized appreciation (depreciation) on investments (30,582,177) 69,698,995 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,385,884) (4,771,285) Class B Shares (14,049) (38,623) Class C Shares (154,667) (264,949) Class I Shares (579,148) (276,304) Class Z Shares (23,541,748) (50,157,461) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 13,016,760 32,361,154 Class B Shares 151 25,697 Class C Shares 1,629,913 3,509,430 Class I Shares 27,886,338 19,883,394 Class Z Shares 17,620,056 51,875,811 Dividends reinvested: Class A Shares 1,602,984 3,417,236 Class B Shares 8,828 27,612 Class C Shares 95,286 182,954 Class I Shares 158,496 75,810 Class Z Shares 16,384,562 35,416,916 Cost of shares redeemed: Class A Shares (15,085,823) (35,278,189) Class B Shares (173,606) (640,694) Class C Shares (847,183) (1,636,028) Class I Shares (3,239,587) (4,607,244) Class Z Shares (122,429,601) (140,530,807) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,345,563,602 1,328,173,188 End of Period Undistributed investment incomenet 146,207  TheFund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 a Capital Share Transactions: Class A a Shares sold 888,258 2,275,545 Shares issued for dividends reinvested 109,603 239,862 Shares redeemed (1,033,468) (2,477,491) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 11 1,838 Shares issued for dividends reinvested 603 1,943 Shares redeemed (11,797) (45,575) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 111,684 245,886 Shares issued for dividends reinvested 6,521 12,824 Shares redeemed (57,844) (115,007) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,884,860 1,391,676 Shares issued for dividends reinvested 10,855 5,269 Shares redeemed (223,914) (328,089) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 1,207,137 3,650,671 Shares issued for dividends reinvested 1,120,618 2,486,133 Shares redeemed (8,317,626) (9,892,804) Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2010, 7,363 Class B shares representing $108,569 were automatically converted to 7,363 Class A shares and during the period ended May 31, 2010, 15,923 Class B shares representing $221,753 were automatically converted to 15,923 Class A shares. See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2010 Year Ended May 31, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.52 13.95 14.40 14.72 14.62 15.00 Investment Operations: Investment incomenet a .28 .57 .57 .57 .57 .58 Net realized and unrealized gain (loss) on investments (.28) .57 (.45) (.32) .11 (.37) Total from Investment Operations  1.14 .12 .25 .68 .21 Distributions: Dividends from investment incomenet (.28) (.57) (.57) (.57) (.57) (.58) Dividends from net realized gain on investments     (.01) (.01) Total Distributions (.28) (.57) (.57) (.57) (.58) (.59) Net asset value, end of period 14.24 14.52 13.95 14.40 14.72 14.62 Total Return (%) b (.03) c 8.30 1.00 1.78 4.75 1.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 d .92 .96 1.02 1.06 1.04 Ratio of net expenses to average net assets .92 d .92 .95 1.02 1.05 1.01 Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .10 .13 .10 Ratio of net investment income to average net assets 3.84 d 3.99 4.18 3.96 3.87 3.90 Portfolio Turnover Rate 10.59 c 22.39 16.57 43.66 43.68 35.92 Net Assets, end of period ($ x 1,000) 120,210 123,053 117,685 111,504 95,698 81,579 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized See notes to financial statements. TheFund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2010 Year Ended May 31, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.52 13.95 14.40 14.72 14.62 15.00 Investment Operations: Investment incomenet a .24 .48 .48 .49 .49 .50 Net realized and unrealized gain (loss) on investments (.28) .57 (.43) (.32) .12 (.37) Total from Investment Operations (.04) 1.05 .05 .17 .61 .13 Distributions: Dividends from investment incomenet (.24) (.48) (.50) (.49) (.50) (.50) Dividends from net realized gain on investments     (.01) (.01) Total Distributions (.24) (.48) (.50) (.49) (.51) (.51) Net asset value, end of period 14.24 14.52 13.95 14.40 14.72 14.62 Total Return (%) b (.32) c 7.65 .46 1.22 4.20 .93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.47 d 1.52 1.52 1.58 1.58 1.56 Ratio of net expenses to average net assets 1.47 d 1.52 1.52 1.57 1.58 1.51 Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .10 .13 .10 Ratio of net investment income to average net assets 3.28 d 3.41 3.62 3.40 3.35 3.39 Portfolio Turnover Rate 10.59 c 22.39 16.57 43.66 43.68 35.92 Net Assets, end of period ($ x 1,000) 737 913 1,460 3,097 5,411 6,626 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized See notes to financial statements. 30 Six Months Ended November 30, 2010 Year Ended May 31, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.51 13.95 14.40 14.72 14.62 15.00 Investment Operations: Investment incomenet a .22 .45 .46 .46 .46 .46 Net realized and unrealized gain (loss) on investments (.27) .56 (.45) (.32) .11 (.37) Total from Investment Operations (.05) 1.01 .01 .14 .57 .09 Distributions: Dividends from investment incomenet (.22) (.45) (.46) (.46) (.46) (.46) Dividends from net realized gain on investments     (.01) (.01) Total Distributions (.22) (.45) (.46) (.46) (.47) (.47) Net asset value, end of period 14.24 14.51 13.95 14.40 14.72 14.62 Total Return (%) b (.36) c 7.36 .22 1.00 3.95 .67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 d 1.72 1.73 1.79 1.82 1.80 Ratio of net expenses to average net assets 1.71 d 1.72 1.73 1.79 1.81 1.87 Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .10 .13 .10 Ratio of net investment income to average net assets 3.04 d 3.18 3.39 3.18 3.10 3.13 Portfolio Turnover Rate 10.59 c 22.39 16.57 43.66 43.68 35.92 Net Assets, end of period ($ x 1,000) 10,330 9,653 7,272 5,767 4,451 3,054 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized See notes to financial statements. TheFund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2010 Year Ended May 31, Class I Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 14.51 13.94 12.60 Investment Operations: Investment incomenet b .29 .59 .24 Net realized and unrealized gain (loss) on investments (.27) .58 1.38 Total from Investment Operations .02 1.17 1.62 Distributions: Dividends from investment incomenet (.30) (.60) (.28) Net asset value, end of period 14.23 14.51 13.94 Total Return (%) .09 c 8.57 12.97 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .66 d .68 .70 d Ratio of net expenses to average net assets .66 d .67 .70 d Ratio of interest and expense related to floating rate notes issued to average net assets    e Ratio of net investment income to average net assets 4.10 d 4.20 4.33 d Portfolio Turnover Rate 10.59 c 22.39 16.57 Net Assets, end of period ($ x 1,000) 41,009 17,546 1,956 a From December 15, 2008 (commencement of initial offering) to May 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e There were no floating rate notes outstanding during the class period of operations. See notes to financial statements. 32 Six Months Ended November 30, 2010 Year Ended May 31, Class Z Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.52 13.95 14.40 14.71 14.61 15.00 Investment Operations: Investment incomenet a .30 .60 .60 .61 .61 .61 Net realized and unrealized gain (loss) on investments (.28) .57 (.45) (.31) .11 (.38) Total from Investment Operations .02 1.17 .15 .30 .72 .23 Distributions: Dividends from investment incomenet (.30) (.60) (.60) (.61) (.61) (.61) Dividends from net realized gain on investments     (.01) (.01) Total Distributions (.30) (.60) (.60) (.61) (.62) (.62) Net asset value, end of period 14.24 14.52 13.95 14.40 14.71 14.61 Total Return (%) .08 b 8.52 1.22 2.08 4.97 1.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .71 .74 .81 .84 .81 Ratio of net expenses to average net assets .71 c .71 .74 .80 .83 .81 Ratio of interest and expense related to floating rate notes issued to average net assets   .02 .10 .13 .10 Ratio of net investment income to average net assets 4.06 c 4.21 4.39 4.19 4.09 4.10 Portfolio Turnover Rate 10.59 b 22.39 16.57 43.66 43.68 35.92 Net Assets, end of period ($ x 1,000) 1,086,421 1,194,389 1,199,800 1,313,697 1,125,008 1,155,038 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. TheFund 33 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus California AMT-Free Municipal Bond Fund (the fund) is the sole series of Dreyfus Premier California AMT-Free Municipal Bond Fund Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to seek as high a level of current income exempt from federal and California state income taxes, as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares.The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (100 million shares authorized), Class B (100 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of General California Municipal Bond Fund, California Municipal Income, Inc. and Dreyfus California Intermediate Municipal Bond Fund, as a result of the reorganization of such funds. Class Z shares generally are not available for new accounts. Other differences between the classes 34 include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. TheFund 35 NOTES TO FINANCIAL STATEMENTS (continued) The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  1,242,467,486  36 In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid TheFund 37 NOTES TO FINANCIAL STATEMENTS (continued) monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended May 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $24,624,833 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2010. If not applied, $5,001,471 of the carryover expires in fiscal 2011, $187,278 expires in fiscal 2014, $3,616,725 expires in fiscal 2016 and $15,819,359 expires in fiscal 2018. Based on certain provisions in the Code, some of these losses acquired from fund mergers are subject to an annual limitation. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2010 was as follows: tax exempt income $55,373,408 and ordinary income $135,214.The tax character of current year distributions will be determined at the end of the current fiscal year. 38 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Agreement provides that if in any fiscal year the aggregate expenses allocable to Class Z shares, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, exceed 1 1 / 2 % of the value of the average daily net assets of Class Z shares, the fund may deduct from the fees paid to the Manager, or the Manager will bear such excess expense. During the period ended November 30, 2010, there was no expense reimbursement pursuant to the Agreement. During the period ended November 30, 2010, the Distributor retained $1,809 from commissions earned on sales of the funds Class A shares and $2,525 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the TheFund 39 NOTES TO FINANCIAL STATEMENTS (continued) value of the average daily net assets of Class C shares. During the period ended November 30, 2010, Class B and Class C shares were charged $2,159 and $38,398, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares, for the provision of certain ser-vices.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2010, Class A, Class B and Class C shares were charged $156,277, $1,080 and $12,799, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2010, Class Z shares were charged $202,725 pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $137,337 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. 40 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits from the custodian when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $14,395 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $810. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2010, the fund was charged $43,361 pursuant to the custody agreement. During the period ended November 30, 2010, the fund was charged $3,345 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $630,745, Rule 12b-1 distribution plan fees $6,677, shareholder services plan fees $17,264, custodian fees $26,846, chief compliance officer fees $1,152 and transfer agency per account fees $74,197. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. TheFund 41 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2010, amounted to $137,868,502 and $212,965,549, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended November 30, 2010. At November 30, 2010 accumulated net unrealized appreciation on investments was $22,086,841, consisting of $42,359,108 gross unrealized appreciation and $20,272,267 gross unrealized depreciation. At November 30, 2010, the cost of investment for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 42 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 8-9, 2010, the Board considered the renewal of the funds Management Agreement with Dreyfus pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the Agreement). The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the funds asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the funds portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting, and compliance infrastructures. TheFund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (Lipper), an independent provider of investment company data, which included information comparing (1) the funds performance with the performance of a group of comparable funds (the Performance Group) and with a broader group of funds (the Performance Universe), all for various periods ended September 30, 2010, and (2) the funds actual and contractual management fees and total expenses with those of a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe), the information for which was derived in part from fund financial statements available to Lipper as of September 30, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the funds total return and yield performance variously was at, above, or below the Performance Group and Performance Universe medians for the various periods. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds Lipper category average, and the Board noted that the funds return was higher in eight of the ten calendar years. The Board received a presentation from the funds portfolio manager regarding the funds transition in 2009 from a generally lower average credit quality portfolio to a generally higher average credit quality portfolio and the impact that the timing of this transition has had on relative performance.The Board noted, as it had in prior meetings, that while this transition may have been implemented too soon in retrospect, the Board expressed its support for pursuing this strategy in the current volatile environment for municipal bonds generally. 44 The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the funds contractual management fee was above the Expense Group median, the funds actual management fee was above the Expense Group and Expense Universe medians, and the funds total expenses were above the Expense Group and Expense Universe medians. Representatives of Dreyfus noted that there were no funds in the same Lipper category as the fund managed by Dreyfus or its affiliates, or separate accounts and/or other types of client portfolios managed by Dreyfus or Standish, considered to have similar investment strategies and policies as the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable given the services rendered and service levels provided by Dreyfus.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Boards counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having TheFund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) achieved a substantial size with increasing assets and that, if a funds assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the funds asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the funds investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent, and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the funds overall perfor- mance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 46 The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Boards consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. TheFund 47 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. - Dreyfus California AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
